10

11

12

13

14

15

16

17

18

19

20

21

Case 2:18-cv-01094-.JLR Document 30 Fiied 04/02/19 Page 1 of 2

The Honorable J ames L. Robart

UNITED STATES DISTRICT
COURT WESTERN
DISTRICT OF WASHINGTON

AT SEATTLE

LORI SHAVUK No. 018-1094-JLR
Pl , ,ff {CSQAsM-` GWB } '.
am ’ (PLAINTIFF SHAVLIK’S

VS MOTION FOR EXTENSI()N OF TIME

SNOHOMISH COUNTY SUPERlOR
COURT, SNOHOl\/HSH COUNTY,
JUDGE BRUCE WEISS, ANDREW
ALSDORF, CRAIG MATHESON, PHILIP
SAYLES, AND THE SAYLES LAW
FIRM, PLLC,

Defendant($).

 

 

 

 

Plaintiff Shavlik, moves for a brief extension of time for filing the Response to
Defendants’ Motion to Dismiss. This motion is based on the attached declaration

DATED April 2, 2019.

   

;" “ v
Lt§zfi Shav§ik Fm 3a

®0\11~'»¢§\ @‘¥~rz:\ q( 16\ `

?`/LQ`M&

PLAINTIFF SHAVLIK’ S LORl SHAVLIK

MoTloN FoR EXTENSION oF TIME §§ £'”' V/°`D"°-\’ PO BOX 73

T~ WooDiNvILLE, wA 93072
b "“ "" CW`°’& j §§ 425-737-7435

ioritanning@gmail.com

 

 

\"€.1

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:18-cv-01094-JLR Document 30 Filed 04/02/19 Page 2 of 2

DECLARATION

Undersigned declares as folloWs:

1 attempted to upload this response last night in a timely fashion but I could not get
my password to Work. I had to Wait until this morning to get help from the ECF help desk to
reset my passWord in order to upload it..

I declare under the penalty of perjury of the State of Washington that the foregoing
is true and correct.

Dated this 2nd day of April, 2019 at Woodinville, WA.

           

  

. 54

taxi assets am ss

  

CERTIFICATE OF SERVICE

1 Lori Shavlil<, served a true and correct copy of the foregoing Joint Status
Report of Plaintiff Shavlil< upon the persons below at the listed email addresses

Justin Elsner,

Attorney for Phillip G. Sayles and The Sayles Law Firm PLLC.
Elsner LaW Firm, PLLC

23105 58th Ave W

Mount Lal<e Ter'race, WA 98043

Email:

loseph Genster, Sara Divittorio
Attorneys for Defendants Snohomish Cou_nty,
Snohomish County Superior Court, ludge
Bruce Weiss, Andrew Alsdorf and Craigl\/[atheson
Snohomish County Prosecuting Attorney -Civil Division
3000 Roekefeller Ave., Nl/S 504

Everett, Washington 98201

Email: joseph.genster@snoco.org
Email: sara.divittorio@snoco.org

PLAINTIFF SHAVLIK’S LORI SHAVLIK

PO BOX 73
MOTION FOR EXTENSION OF TIl\/[E WOODINVILLE, WA 98072
425-737-7435

loritanning@grnail.com

 

 

 

 

